department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list 5e t' ep pa tf reece eker krerkeaere eh rekerkrkekkkkkaiakk wekekckkhkhakkknk legend taxpayer a krewkaekkeneekee taxpayer b raakkkkknkkkkeee amount renae amount rekkkkakkkkkkk amount kakkkkkhkkkkhik amount keck kkkekhkkken amount whekkkkarkkknee amount rearekenakkkek financial_institution a plan x account y account z hha aker kererekaknhakkkkke hee hecht erahaeerahhahkeerekreeraeeeeeee me remake ekkenhhreakkkaheeekahannkkkakikik dear wewkehekrkharkknkkne this is in response to your request dated _ in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b are married taxpayers who file joint tax returns and assert that their failure to accomplish a rollover of amount and amount within the 60-day period prescribed by sec_402 of the code was due to an error on the part of financial_institution a taxpayer a and taxpayer b further represent that amount and amount have not been used for any other purpose following their respective retirements taxpayer a and taxpayer b decided to move amount and amount respectively from plan x a qualified_plan to individual_retirement_accounts iras amount consists of amount which is the non-taxable portion and amount which is the taxable_portion amount consists of amount which is the non-taxable portion and amount which is the taxable_portion taxpayer a and taxpayer b each decided to open an account with financial_institution a and began the process of opening two iras via financial_institution a’s website after some confusion with the site taxpayer a contacted financial_institution a’s customer service line to speak with a representative who could walk him through the process of opening two rollover iras in the process of opening the accounts the employee of financial_institution a provided incorrect instructions which resulted in taxpayer a opening two non-qualified accounts account y and account z instead of two ira accounts as taxpayer a requested consequently amount and amount were mistakenly deposited via direct_rollover into account y and account z respectively taxpayer a and taxpayer b did not realize the accounts had been opened improperly until after the 60-day rollover period had expired taxpayer a and taxpayer b assert that amount and amount have remained in account y and account z respectively and have not been used for any other purpose taxpayer a and taxpayer b wish to roll over amount and amount respectively which represent only the taxable portions of their distributions from plan x based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount and amount in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code s sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a and taxpayer b is consistent with their assertion that their failure to accomplish a timely rollover of amount and amount respectively was caused by an error on the part of financial_institution a resulting in the establishment of account y and account z as non-qualified taxable accounts therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into another qualified_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code additionally pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer b is granted a period of days from the issuance of this ruling letter to contribute amount into another qualified_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office ‘ if you wish to inquire about this ruling please contact identification_number aweewwen at - _ please address all correspondence to sincerely yours cartder_a watkins carlton a watkins manager employee_plans technical group
